Per Curiam.
Respondent was admitted to practice by this Court in 2000. He maintains an office for the practice of law in Colorado, where he was admitted to the bar in 2000.
By decision dated May 8, 2008, this Court reciprocally suspended respondent for one year, which suspension was stayed upon condition that respondent “fully comply with the conditions placed upon him by the Supreme Court of Colorado” (Matter of Feldman, 51 AD3d 1209, 1210 [2008]).
We grant respondent’s application to terminate his stayed suspension. He provides proof of his full reinstatement in Colorado together with proof of his successful completion and termination of probation in that state. We further note that petitioner does not oppose the application.
Cardona, P.J., Mercure, Peters, Spain and Rose, JJ., concur. Ordered that respondent’s application is granted, and the stayed suspension imposed by this Court’s decision dated May 8, 2008 is terminated.